 1
 2
 3
 4
 5
                                   UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7
                                             SACRAMENTO DIVISION
 8
 9                                                   )       Case No.: 2:18-cv-01655-AC
     PAULA LYNN SCHENONE,                            )
10                                                   )       [PROPOSED] ORDER GRANTING
                     Plaintiff,                      )       DEFENDANT’S MOTION FOR
11                                                   )       EXTENSION OF TIME FOR
            vs.                                      )       DEFENDANT TO RESPOND TO
12   NANCY A. BERRYHILL,                             )       PLAINTIFF’S MOTION FOR SUMMARY
     Acting Commissioner of Social Security,         )       JUDGMENT.
13                                                   )
                                                     )
14                   Defendant.                      )
                                                     )
15
16
                                              [PROPOSED] ORDER
17
             For good cause appearing therein, IT IS HEREBY ORDERED that Defendant’s Motion
18
     for Extension of Time for Defendant to Respond to Plaintiff’s Motion for Summary Judgment is
19
     GRANTED. Defendant shall file its response to Plaintiff’s Motion on or before March 19,
20
     2019. All other deadlines shall be extended accordingly.
21
22          IT IS SO ORDERED.

23   DATED: March 7, 2019
24
25
26
27
28

     [PO] RE: Motion for Extension of Time                     Case No. 2:18-cv-01655-AC

                                                         1
